Detailed Action
Summary
1. This office action is in response to the application filed on February 17, 2021. 
2. Claims 1-8 and 13-16 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. Drawings are objected to because of the following informalities: 
Claim 3 recites “bipolar transistor”. However, none of the drawings shows “bipolar transistor” instead showing “IGBT and MOSFET”. 

Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 07/01/2021 and 02/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 3 is objected to because of the following informalities: 
Claim 3 recited “the device” in line should be  “the adapter device”.
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo “20170244317” in view of  Friebe “20090316457”.
In re to claim 1, Kondo discloses an adapter device (Fig. 18-30 show  a power conversion device and the control circuit 10c has two operation modes which are a power-running mode for performing power-running operation and a regeneration mode for performing regeneration operation, to control the DC/DC converter 6a and the AC/DC converter 4c, see parag.0133, lines 3-5) to connect an alternating current (AC) device (AC power supply 1)  and a direct current (DC) device (DC power to a load 9a) , wherein the adapter device comprises:
an AC connection (AC power supply 1 bus is connected to AC/DC converter 4c) comprising a first AC contact (the positive terminal of AC power supply 1 is contact to AC/DC converter 4c) and a second AC contact (the negative terminal of AC power supply 1 is contact to AC/DC converter 4c)
a DC connection (second full-bridge circuit 6c bus is connected to load 9a ) comprising a first DC contact (second full-bridge circuit 6c positive terminal is connected to load 9a thru inductor 18)  and a second DC contact (second full-bridge circuit 6c negative  terminal is connected to load 9a)   ;

the first switching device (switch 41a and diode 41b) connected in series to the second switching device (switch 42a and diode 42b) at a first bridge point (connection point of switch 41a and 42a) , the first bridge point connected to the first AC contact of the AC connection (connection point of switch 41a and 42a is connected  to the positive bus of thru inductor 2);
a second bridge branch (switching elements 43a, 44a and   diodes 43a to 44b )  comprising a third switching device (switching elements 43a  and 43b) and a fourth switching device (switch 44a and 44b), the third switching device (switching elements 43a  and 43b)  is connected in series to the fourth switching device (switch 44a and 44b) at a second bridge point (connection point of switch 43a and 44a), the second bridge point connected to the second AC contact of the AC connection (connection point of switch 43a and 44a is connected  to the negative bus of thru inductor 3); ; and
a mode-setting device (control circuit 10C) configured to predetermine a direction of power flow between the AC connection and/or the DC connection (The control circuit 10c has two operation modes which are a power-running mode for performing power-running operation and a regeneration mode for performing regeneration operation, to control the DC/DC converter 6a and the AC/DC converter 4c, see parag.0133);


Kondo disclose switching device are used as switching device a of a bridge branch but fails having wherein different types of switching devices are used as switching devices of a bridge branch.
However, Friebe teaches inverter (Figs.1 and 2) having different types of switching devices are used as switching devices of a bridge branch (Figs.1 and 4 shows FIG. 1 incorporates at least partially fast switching component parts such as semiconductor switches and diodes, in particular SiC-JFET. The second or lower switches S3 and S4 are configured to be fast speed switches such as self-conducting SiC-JFET. For the first upper switches S1 and S2, conventional switches such as MOSFETs or IGBTs, which are made from silicon, are utilized. However, a particular advantage is obtained if the upper switches S1 and S2 are IGBTs. Then, very fast switching diodes such as SiC Schottky diodes may be also used for the freewheel diodes D1 and D2), see prag.0059, lines 1-6
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include high and low frequency switches  as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 2, Kondo discloses (Figs. 18-30), wherein the mode-setting device (10C) is configured to predetermine the direction of the power flow between the DC connection and/or the AC connection (see parag.0133) in order to control the first switching device (switch 41a and diode 41b), the second switching device (switch 42a and diode 42b), the third switching device (switch 43a and diode 43b), and the fourth switching device (switch 44a and diode 414) according to a predeterminable pattern (see Fig.19).
In re to claim 3, Kondo discloses (Figs. 18-30), wherein a type of switching device is selected from a group of types of switching devices consisting of an electronic switch;
 and an insulated-gate bipolar transistor (the semiconductor switching elements 41a to 44a are formed from IGBTs to which the diodes 41b to 44b are connected in antiparallel, see parag.0134. Examiner noted that didoes 41b-44b are configured to flow current in forward position and preventing reverse current flow and performing ON and OFF thus equivalent to electric switch).
Kondo disclose switching device are used as switching devices consisting of an insulated-gate bipolar transistor but fails having a silicon carbide MOSFET; an insulated-gate bipolar transistor with a silicon carbide diode connected in anti-parallel; and a silicon metal-oxide-semiconductor field-effect transistor.
However, Friebe teaches inverter for feeding power of a direct voltage source (Figs.1 -2) a silicon carbide MOSFET; an insulated-gate bipolar transistor with a silicon carbide diode connected in anti-parallel; and a silicon metal-oxide-semiconductor field-effect transistor (Figs.1 -2 shows the first upper switches S1 and S2, conventional switches such as MOSFETs or IGBTs, which are made from silicon, are utilized. However, a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include such as MOSFETs or IGBTs, which are made from silicon and fast switching diodes such as SiC Schottky diodes as taught by Friebe in order to obtain high efficiency can be achieved., see prag.0059 lines 5-6.
In re to claim 4, Kondo discloses (Figs. 18-30), switching devices within the bridge branch (switching elements 41a, 42a  diodes 41b , 44b  and a second switching device switch 43a,44a,43b and diode 44b), 
Kondo disclose switching device are used as switching devices a of a bridge branch but fails having wherein different types of switching devices are used as switching devices of a bridge branch.
However, Friebe teaches inverter (Figs.1 and 2) having different types of switching devices are used as switching devices of a different bridge branch (Figs.1 and 2 incorporates at least partially fast switching component parts such as semiconductor switches and diodes, in particular SiC-JFET. The second or lower switches S3 and S4 are configured to be fast speed switches such as self-conducting SiC-JFET. For the first upper switches S1 and S2, conventional switches such as MOSFETs or IGBTs, which are made from silicon, are utilized. However, a particular advantage is obtained if the upper switches S1 and S2 are IGBTs. Then, very fast switching diodes such as SiC 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include fast switching  and fast speed switches as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 5, Kondo discloses (Figs. 18-30), wherein the first AC contact of the AC connection and/or the second AC contact of the AC connection has/have a coil 9 (the positive terminal of AC power supply 1 is contact to AC/DC converter 4c thru inductor 2 and a second AC contact the negative terminal of AC power supply 1 is contact to AC/DC converter 4c thru inductor 3); ;.
In re to claim 6, Kondo discloses (Figs. 18-30), wherein the mode-setting device (control circuit 10a ) is configured to: predetermine the direction of power flow from the AC connection to the DC connection (Fig.19 shows a power flow from AC to DC creates wave form), to switch the second switching device (42a and diode 42b) and the fourth switching device (44b and diode44b) based on a negative potential of an alternating current applied to the AC connection in order to permanently connect a bridge point of a corresponding bridge branch belonging to a switching device to the second DC contact during an associated half-wave (Fig.19 During the period from time 0 to time T/2, voltage vac of the AC power supply 1 has a positive polarity. The control circuit 10c turns on the semiconductor switching element 44a and performs PWM control for the semiconductor switching elements  42a, to control excitation and reset of excitation of the reactors 2 and 3)

Kondo disclose second switching device or the fourth switching device but fails having a clock pulse having a higher frequency than that of the alternating current applied to the AC connection .
However, Friebe teaches inverter (Figs.1 and 2) having a clock pulse having a higher frequency than that of the alternating current applied to the AC connection (the arrangement is clocked asymmetrically, one diode D1 is connected antiparallel to the upper switch S1 and one diode D2 is connected antiparallel to the upper switch S2. During the positive half wave of the mains voltage, the switch S1 is closed and the switch S4 is clocked at high frequency. If the lower switch S4 is closed, a current flows via an upper switch S1 and via the lower switch S4 as well as via the mains chokes LAC1 and LAC2 into the AC mains N, in particular into a grid. This grid may also be an isolated network. If the switch S4 is open, a freewheel circuit forms. The current flows into the grid via the upper switch S1, the diode D2 and the two mains chokes LAC1 and LAC2. Furthermore , FIG. 1 incorporates at least partially fast switching component parts such as semiconductor switches and diodes, in particular SiC-JFET. The second or lower switches S3 and S4 are configured to be fast speed switches such as self-conducting SiC-JFET. For the first upper switches S1 and S2, conventional switches such as MOSFETs or IGBTs, which are made from silicon, are utilized. However, a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include a clock pulse having a higher frequency  as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 7, Kondo discloses (Figs. 18-30), wherein the mode-setting device (control circuit 10a ) is configured to: predetermine the direction of power flow from the DC connection to the AC connection (Fig.19 shows a power flow from AC to DC creates wave form), to switch the first switching device and the third switching device based on a negative potential of an alternating current applied to the AC connection in order to permanently connect a bridge point of a corresponding bridge branch belonging to a switching device to the first DC contact during an associated half-wave (Fig.19 During the period from time T/2 to time T, voltage vac of the AC power supply 1 has a negative polarity. The control circuit 10c turns on the semiconductor switching element 42a and performs PWM control for the semiconductor switching elements 43a, 44a, to control excitation and reset of excitation of the reactors 2 and 3. The semiconductor switching element 43a and the semiconductor switching element 44a are in a relationship in which ON and OFF are inverted from each other, that is, when the semiconductor switching element 43a is turned on, the semiconductor switching element 44a is turned off, and when the semiconductor switching element 44a is turned on, the semiconductor switching element 43a is turned off, see parag.0145, lines 1-7) operate the second switching device or the fourth switching device (switching element 42a and switching c has a regeneration function, and the power conversion device 101 is capable of bidirectional power transmission between the AC power supply 1 and the load 9, therefore, Fig.19 applies for both operational mode, see parag.0133, lines 1-3) , which is not permanently switched during the half-wave (switching element 42a  is not permanently switched) , with a clock pulse having a higher frequency than that of the alternating current applied to the AC connection.
Kondo disclose second switching device or the fourth switching device but fails having clock pulse having a higher frequency than that of the alternating current applied to the AC connection.
However, Friebe teaches inverter (Figs.1 and 2) having a clock pulse having a higher frequency than that of the alternating current applied to the AC connection (the arrangement is clocked asymmetrically, one diode D1 is connected antiparallel to the upper switch S1 and one diode D2 is connected antiparallel to the upper switch S2. During the positive half wave of the mains voltage, the switch S1 is closed and the switch S4 is clocked at high frequency. If the lower switch S4 is closed, a current flows via an upper switch S1 and via the lower switch S4 as well as via the mains chokes LAC1 and LAC2 into the AC mains N, in particular into a grid. This grid may also be an isolated network. If the switch S4 is open, a freewheel circuit forms. The current flows into the grid via the upper switch S1, the diode D2 and the two mains chokes LAC1 and LAC2. Furthermore , FIG. 1 incorporates at least partially fast switching component parts such as semiconductor switches and diodes, in particular SiC-JFET. The second or lower switches S3 and S4 are configured to be fast speed switches such as self-
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include a clock pulse having a higher frequency  as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 8, Kondo discloses (Figs. 18-30), wherein the pulse is independent of the direction of power flow (Fig.19 shows PWM pulse for the AC/DC converter 4c has a regeneration function, and the power conversion device 101 is capable of bidirectional power transmission between the AC power supply 1 and the load 9, see parag.0133).
Kondo disclose pulse is independent of the direction of power flow but fails having clock pulse is independently of the direction flow.
However, Friebe teaches inverter (Figs.1 and 2) having different types of switching devices are used as switching devices of a different bridge branch [Figs.1 and 2 n inverter for feeding power of a direct voltage source, in particular of a photovoltaic generator (PVG), into an alternating voltage mains (N), with an asymmetrically clocked bridge circuit with at least two first switches (S1, S2) clocked at mains frequency and with at least two second switches (S3, S4) clocked at a higher clock frequency, see abstract and prag.0058 and 0059], 

as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 13, Kondo discloses (Figs. 18-30), wherein the pulse is independent of the direction of power flow (Fig.19 shows PWM pulse for  the AC/DC converter 4c has a regeneration function, and the power conversion device 101 is capable of bidirectional power transmission between the AC power supply 1 and the load 9, see prag.0133).
Kondo disclose pulse is independent of the direction of power flow but fails having clock pulse is independently of the direction flow.
However, Friebe teaches inverter (Figs.1 and 2) having different types of switching devices are used as switching devices of a different bridge branch [Figs.1 and 2 n inverter for feeding power of a direct voltage source, in particular of a photovoltaic generator (PVG), into an alternating voltage mains (N), with an asymmetrically clocked bridge circuit with at least two first switches (S1, S2) clocked at mains frequency and with at least two second switches (S3, S4) clocked at a higher clock frequency, see abstract and prag.0058 and 0059], 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include having clock pulse is independently of the direction flow
as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6
In re to claim 14, Kondo discloses a method of operation an adapter device (Fig. 18-30 show  a power conversion device conversion and a method of controlling two operation modes which are a power-running mode for performing power-running 1)  and a direct current (DC) device (DC power to a load 9a) , the adapter device comprises:
an AC connection (AC power supply 1 bus is connected to AC/DC converter 4c) comprising a first AC contact (the positive terminal of AC power supply 1 is contact to AC/DC converter 4c) and a second AC contact (the negative terminal of AC power supply 1 is contact to AC/DC converter 4c)
a DC connection (second full-bridge circuit 6c bus is connected to load 9a ) comprising a first DC contact (second full-bridge circuit 6c positive terminal is connected to load 9a thru inductor 18)  and a second DC contact (second full-bridge circuit 6c negative  terminal is connected to load 9a)   ;
a first bridge branch  (switching elements 41a, 42a and  diodes 41b to 44b ) comprising a first switching device  (switch 41a and diode 41b) and a second switching device (switch 42a and diode 42b), 
the first switching device (switch 41a and diode 41b) connected in series to the second switching device (switch 42a and diode 42b) at a first bridge point (connection point of switch 41a and 42a) , the first bridge point connected to the first AC contact of the AC connection (connection point of switch 41a and 42a is connected  to the positive bus of thru inductor 2);
a second bridge branch (switching elements 43a, 44a and   diodes 43a to 44b )  comprising a third switching device (switching elements 43a  and 43b) and a fourth switching device (switch 44a and 44b), the third switching device (switching a  and 43b)  is connected in series to the fourth switching device (switch 44a and 44b) at a second bridge point (connection point of switch 43a and 44a), the second bridge point connected to the second AC contact of the AC connection (connection point of switch 43a and 44a is connected  to the negative bus of thru inductor 3);  and
a mode-setting device (control circuit 10C) configured to predetermine a direction of power flow between the AC connection and/or the DC connection (The control circuit 10c has two operation modes which are a power-running mode for performing power-running operation and a regeneration mode for performing regeneration operation, to control the DC/DC converter 6a and the AC/DC converter 4c, see parag.0133);
wherein the first bridge branch (switching elements 41a, 42a, diodes 41b, 44b) and the second bridge branch (switching elements 43a, 44a and   diodes 43a to 44b ) are connected in parallel to the first DC contact of the DC connection and to the second DC contact of the DC connection (first bridge branch switching elements 41a, 42a, diodes 41b, 44 and second bridge switching elements 43a, 44a and   diodes 43a to 44b  are coupled in parallel and ) ; wherein the method comprise,
determining a desire direction of power flow between  the DC connection and /or the  AC connection (Fig.19 shows a power flow from AC to DC creates wave form) using the mode-setting device, switching the second switching device and the fourth switching device of the adapter device based on a negative potential of an alternating current applied to the AC connection in order to permanently connect a bridge point of a corresponding bridge branch belonging to a switching device to the second DC contact c turns on the semiconductor switching element 44a and performs PWM control for the semiconductor switching elements  42a, to control excitation and reset of excitation of the reactors 2 and 3)
operating  the second switching device or the fourth switching device (switching element 42a and switching element 44a) , which is not permanently switched during the half-wave (switching element 42a  is not permanently switched) , with a clock pulse having a higher frequency than that of the alternating current applied to the AC connection, in order to predetermine the direction of power flow from the AC connection to the DC connection (see fig. 19)
switching the first switching device and the third switching device based on a negative potential of an alternating current applied to the AC connection in order to permanently connect a bridge point of a corresponding bridge branch belonging to a switching device to the first DC contact during an associated half-wave (Fig.19 During the period from time T/2 to time T, voltage vac of the AC power supply 1 has a negative polarity. The control circuit 10c turns on the semiconductor switching element 42a and performs PWM control for the semiconductor switching elements 43a, 44a, to control excitation and reset of excitation of the reactors 2 and 3. The semiconductor switching element 43a and the semiconductor switching element 44a are in a relationship in which ON and OFF are inverted from each other, that is, when the semiconductor switching element 43a is turned on, the semiconductor switching element 44a is turned off, and when the semiconductor switching element 44a is turned on, the semiconductor switching element 43a is turned off, see parag.0145, lines 1-7) operate the second switching device or the fourth switching device (switching element 42a and c has a regeneration function, and the power conversion device 101 is capable of bidirectional power transmission between the AC power supply 1 and the load 9, therefore, Fig.19 applies for both operational mode, see parag.0133, lines 1-3) , which is not permanently switched during the half-wave (switching element 42a  is not permanently switched).
Kondo disclose second switching device or the fourth switching device but fails having clock pulse having a higher frequency than that of the alternating current applied to the AC connection.
However, Friebe teaches inverter (Figs.1 and 2) having a clock pulse having a higher frequency than that of the alternating current applied to the AC connection (the arrangement is clocked asymmetrically, one diode D1 is connected antiparallel to the upper switch S1 and one diode D2 is connected antiparallel to the upper switch S2. During the positive half wave of the mains voltage, the switch S1 is closed and the switch S4 is clocked at high frequency. If the lower switch S4 is closed, a current flows via an upper switch S1 and via the lower switch S4 as well as via the mains chokes LAC1 and LAC2 into the AC mains N, in particular into a grid. This grid may also be an isolated network. If the switch S4 is open, a freewheel circuit forms. The current flows into the grid via the upper switch S1, the diode D2 and the two mains chokes LAC1 and LAC2. Furthermore , FIG. 1 incorporates at least partially fast switching component parts such as semiconductor switches and diodes, in particular SiC-JFET. The second or lower switches S3 and S4 are configured to be fast speed switches such as self-conducting SiC-JFET. For the first upper switches S1 and S2, conventional switches such as MOSFETs or IGBTs, which are made from silicon, are utilized. However, a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a power conversion device of kindo to include a clock pulse having a higher frequency  as taught by Friebe high efficiency can be achieved, see parag.0059 lines 5-6.
In re to claim 15, Kondo discloses (Figs. 18-30), An energy supply system comprising:
an AC source (AC power supply 1) and/or an AC socket;
at least one adapter device according to claim 1; and
a DC source  (a load 9a) and/or a DC storage device;
wherein the AC source (AC power supply 1)  and/or AC socket is connected to the AC connection of the adapter device; and
wherein the DC source (AC power supply 1) and/or the DC storage device is connected to the AC connection of the adapter device (AC power supply 1 positive and negative bus is connected to AC/DC converter 4c).

Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kondo “20170244317”. 
In re to claim 16, Kondo discloses an energy transport system (Fig. 18-30 show  a power conversion device and the control circuit 10c has two operation modes which are a power-running mode for performing power-running operation and a regeneration mode for performing regeneration operation, to control the DC/DC converter 6a and the AC/DC converter 4c, see parag.0133, lines 3-5) comprising:
at least one adapter device comprising:
an AC connection (AC power supply 1 bus is connected to AC/DC converter 4c) comprising a first AC contact (the positive terminal of AC power supply 1 is contact to AC/DC converter 4c) and a second AC contact (the negative terminal of AC power supply 1 is contact to AC/DC converter 4c) 
a DC connection (second full-bridge circuit 6c bus is connected to load 9a ) comprising a first DC (second full-bridge circuit 6c positive terminal is connected to load 9a thru inductor 18)  and a second DC contact (second full-bridge circuit 6c negative  terminal is connected to load 9a);
 a first bridge branch  (switching elements 41a, 42a and  diodes 41b to 44b ) comprising a first switching device  (switch 41a and diode 41b) and a second switching device (switch 42a and diode 42b), 

a second bridge branch (switching elements 43a, 44a and   diodes 43a to 44b )  comprising a third switching device (switching elements 43a  and 43b) and a fourth switching device (switch 44a and 44b), the third switching device (switching elements 43a  and 43b)  is connected in series to the fourth switching device (switch 44a and 44b) at a second bridge point (connection point of switch 43a and 44a), the second bridge point connected to the second AC contact of the AC connection (connection point of switch 43a and 44a is connected  to the negative bus of thru inductor 3); and
a mode-setting device (control circuit 10C) configured to predetermine a direction of power flow between the AC connection and/or the DC connection (the control circuit 10c has two operation modes which are a power-running mode for performing power-running operation and a regeneration mode for performing regeneration operation, to control the DC/DC converter 6a and the AC/DC converter 4c, see parag.0133);
an energy supply system (Fig.18-30) comprising:
an AC source (AC power supply 1) and/or an AC socket, the AC source (AC power supply 1)  and/or AC socket connected to the AC connection of the adapter device (AC power supply 1 is connected to AC/DC converter 4c); and
a) and/or a DC storage device, the DC source (load 9a)  and/or the DC storage device connected to the AC connection of the adapter device (AC power supply 1 positive and negative bus is connected to AC/DC converter 4c).
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/SISAY G TIKU/Primary Examiner, Art Unit 2839